Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
2.	In virtue of this communication, claims 7, 9, 10, 12-14, 20-22, and 24-32 are currently pending in this Office Action. Claims 24-32 are newly added.

Concerns with Election/Restriction
3.	This instant application contains three different independent claims 7, 20 and 27. Claim 20 was amended differently to claim 7 while newly added claim 27 recites the same scopes of claim 7. Accordingly, it’s suggested that claim 20 shall recite the same scopes of claims 7 and 27 in order to advance the prosecution.

Response to Arguments
4.	In Remarks filed on 05/27/2022, applicant presented the arguments for the amended claim limitation “discarding a given PDU that remains untransmitted at expiration of corresponding timer while retaining the SDU for transmission” on pages 9-10.
	Firstly,  Blankenship teaches discarding PDU due to discard timer expiration (fig. 17 and par. 0277). Secondly, Blankenship teaches setting discard timer for PDU without delay value when a bearer split occurs (par. 0289) and setting discard timer for SDU with a delay value if there is backhaul delay (par. 0290). It means that when the event for discarding PDU at timer expiration, SDU would not be discarded yet. Recall that the amended feature “while retaining the SDU for transmission” recites only for keeping SDU while discarding PDU. Therefore, a longer discard timer with a delay value for discarding SDU and a discard timer for PDU without the delay value for a bearer splitting explained in par. 0288-0290 and fig. 17 in view of par. 0277 would have rendered amended claim limitation. Thirdly, to advance the prosecution, “keeping the SDU for transmission” could be reasonably interpreted as waiting for a successful transmission confirmation before discarding the SDU. This kind of discarding procedure could be seen in Cai. In particular, Cai teaches discarding SDU upon receipt for the successfully delivery of the PDCP SDU.
	For the above reasons, one of ordinary skill in the art would have expected to combine Blankenship and Cai to perform equally well to the amended claim limitation.

4.1.	On pages 10-11 in Remarks, applicant presented the argument for the amended claim limitation “starting multiple timers at different times”.
	In particular, Blankenship teaches discarding PDU due to discard timer expiration (fig. 17 and par. 0277), and typically, SDU would be discarded upon receipt of the status report for discarding PDU. Additionally, Blankenship teaches setting discard timer for PDU without delay value when a bearer split occurs (par. 0289) and setting discard timer for SDU with a delay value if there is backhaul delay (par. 0290). Furthermore, par. 0290 of Blankenship explains when determining whether a SDU should be discarded by the discard timer [at this point, fig. 17 and par. 0277 & 0288-089, discard timer expires and PDU are just discarded], if the entity determine to update the discard timer due to delay, then it means that discard timer for SDU will run on delay value. See fig. 17 for depicting the only discard timer PDU. In other words, after discarding PDU, updating the discard timer with a delay value in regards to discarding SDU is starting discard timer for SDU right after PDU discard timer runs out. Thus, starting discard timer for PDU and SDU are at different for splitting bearer situation.
	For the above reasons, the amended claim limitations are considered obvious and do not hold a patentable weight.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

7	Claims 7, 9, 10, 12-14, 20-22, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. Pub. No.: US 2016/0088127 A1 in view of Blankenship et al. Pub. No.: US 2015/0043435 A1 and Vajapeyam et al. Pub. No.: US 2017/0041767 A1. 

Claim 7
Cai discloses a method (fig. 5-7) of wireless communication, comprising: 
receiving, at a first protocol layer (PDCP 402 in fig. 4) of a first communication device (macro eNB 104 in fig. 5-7), a service data unit (SDU) (SDU1-2 in 506 of fig. 5) from a second protocol layer  (RLC layer 410 in fig. 4-5 & 7).
Although Cai does not explicitly disclose “starting, multiple timers at different times and in response to receiving the SDU, wherein the multiple timers corresponds to different paths for routing a plurality of packet data units (PDU) generated from the SDU to a second communication device; wherein the plurality of PDUs generated from the SDU include duplicate PDUs, wherein the first communication device is a base station and the second communication device is a user equipment; and discarding a given PDU that remains untransmitted at expiration of corresponding timer while retaining the SDU for transmission”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “starting multiple timers at different times”, recall that Cai discloses starting SDU timer in par. 0031, and separate discard timers for SDU and PDU in fig. 5 & 7 but Cai does not explicitly mention to start them at different times. In particular, Blankenship teaches discarding PDU due to discard timer expiration (fig. 17 and par. 0277), and typically, SDU would be discarded upon receipt of the status report for discarding PDU. Additionally, Blankenship teaches setting discard timer for PDU without delay value when a bearer split occurs (par. 0289) and setting discard timer for SDU with a delay value if there is backhaul delay (par. 0290). Furthermore, par. 0290 of Blankenship explains when determining whether a SDU should be discarded by the discard timer [at this point, fig. 17 and par. 0277 & 0288-089, discard timer expires and PDU are just discarded], if the entity determine to update the discard timer due to delay, then it means that discard timer for SDU will run on delay value. See fig. 17 for depicting the only discard timer PDU. In other words, after discarding PDU, updating the discard timer with a delay value in regards to discarding SDU is starting discard timer for SDU right after PDU discard timer runs out. Thus, starting discard timer for PDU and SDU are different for splitting bearer situation.
Secondly, to consider the obviousness of the claim limitations discarding a given PDU that remains untransmitted at expiration of corresponding timer while retaining the SDU for transmission”, recall that Cai explains discarding SDU upon timer expiry (par. 0031), upon receipt of successful delivery (par. 0032) and discarding PDU in par. 0037. In particular, Blankenship teaches discarding PDU due to discard timer expiration (fig. 17 and par. 0277), setting discard timer for PDU without delay value when a bearer split occurs (par. 0289) and setting discard timer for SDU with a delay value if there is backhaul delay (par. 0290). It means that when the event for discarding PDU at timer expiration, SDU would not be discarded yet. Recall that the amended feature “while retaining the SDU for transmission” recites only for keeping SDU while discarding PDU. Therefore, a longer discard timer with a delay value for discarding SDU and a discard timer for PDU without the delay value for a bearer splitting explained in par. 0288-0290 and fig. 17 in view of par. 0277 would have rendered amended claim limitation. Thirdly, to advance the prosecution, “keeping the SDU for transmission” could be reasonably interpreted as waiting for a successful transmission confirmation before discarding the SDU. This kind of discarding procedure could be seen in Cai. With the teaching of Cai for discarding SDU upon receipt for the successfully delivery of the PDCP SDU, one of ordinary skill in the art would have expected to combine Cai’s teaching with discard timers for splitting bearer of Blankenship to perform equally well to the addressing claim limitations.
Thirdly, to consider the obviousness of the claim limitation “wherein the plurality of PDUs generated from the SDU include duplicate PDUs”, in fact, Cai explains the processing PDCP SDU in buffer (508 in fig. 5) to send as PDCP PDU (504) to be in PDCP PDU Buffer (524 in fig. 5). Herein, as depicted in fig. 5 of Cai, PDU buffer and SDU buffer would have duplicate PDU and SDU as purpose of buffering. Further evidence for having duplicate in buffer could be seen in Blankenship. In particular, Blankenship teaches duplicate detection for packets associated to a PDCUP SDU (850 in fig. 8) and duplicate discarding in PDCP RLC layer (par. 0103, duplicate discarding means there are duplicate PDU). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify configuring a discard timer of Cai by providing data offload over small cells as taught in Blankenship. Such a modification would have included protocol layer enhancements in heterogeneous network to offload data for a user equipment UE from a macro cell to a small cell so that backhaul traffic could be significantly reduced and latency on the backhaul would also be reduced as suggested in par. 0007 of Blankenship.
	Lastly, to consider the obviousness of the claim limitation “wherein each of the multiple timers corresponds to a different path for routing a plurality of packet data units (PDU) generated from the SDU to a second communication device”, recall that Cai discloses Cai explains that discard timer for SDU1 and discard timer for SDU2 are different (par. 0084) as SDU is routed over a small cell (fig. 1-7). Additionally, Blankenship discloses splitting bearer (fig. 17) which means that there are at least two different routes for PDU and SDU timers (par. 0288-290). These teaching from the prior art would have rendered the addressing claim limitations. However, to advance the prosecution, further evidence is provided herein. In particular, Vajapeyam teaches that a reorder time is set a quick value for SDU associated with type 2 (par. 0058) and routing SDU based on target value of reliability, delay as explained in fig. 13-17, and different paths (fig. 6).
	In particular, Vajapeyam teaches wherein the first communication device is a base station (105-b in fig. 6) and the second communication device is a user equipment (115-b in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify configuring a discard timer of Cai in view of Blackenship by providing packet data convergence protocol PDCP reordering as taught in Vajapeyam to obtain the claimed invention. Such a modification would have included a PDCP layer to receive PDCP service data units for multiple radio bearers so that  reordering procedure at PDCP layer could be conducted for different liability targets including packet error loss and delay targets as suggested in par. 0004-0005 of Vajapeyam.
Claim 9
Cai, in view of Blackenship and Vajapeyam, discloses the method of claim 7, wherein
a first PDU is routed to the second communication device via an unlicensed spectrum channel (Cai, small cell in fig. 1-3, WLAN and IEEE 802.11 in par. 0039; Vajapeyam, fig. 4-5 and par. 0121) and a second PDU is routed to the second communication device via a licensed spectrum channel (Cai, LTE, 3GPP and E-UTRA in par. 0038; Vajapeyam, fig. 4-5 and par. 0121; see evidence in fig. 20-29 of Basu Mallick et al. Pub. No.: US 2016/0164793 A1), and 
the second PDU is a duplicate of the first PDU (Vajapeyam, discard PDUs in fig. 4-5 are already received or duplicated, and see par. 0060; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 10
Cai, in view of Blackenship and Vajapeyam, discloses the method of claim 7, wherein 
a first PDU is routed to the second communication device via a licensed spectrum channel (Cai, LTE, 3GPP and E-UTRA in par. 0038; Vajapeyam, fig. 4-5 and par. 0121), and a second PDU is routed to the second communication device via an unlicensed spectrum channel (Cai, small cell in fig. 1-3, WLAN and IEEE 802.11 in par. 0039; Vajapeyam, fig. 4-5 and par. 0121), and 
the second PDU is a duplicate of the first PDU (Vajapeyam, discard PDUs in fig. 4-5 are already received or duplicated, and see par. 0060; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 12
Cai, in view of Blackenship and Vajapeyam, discloses the method of claim 7, further including: 
generating multiple PDUs from the SDU (Cai, fig. 4-7 and PDU in par. 0031 & 0076; Vajapeyam, PDU in fig. 4-5); 
receiving an indication of a successful delivery of the SDU (Cai, par. 0031-0032; Vajapeyam, fig. 4-5); and 
discarding, after receiving the indication, the SDU (Cai, par. 0032 and 804 in fig. 8; accordingly, the combined prior art renders the claim obvious).

Claim 13
Cai, in view of Blackenship and Vajapeyam, discloses the method of claim 12, further comprising:
performing any one of: 
discarding, after receiving the indication, the multiple PDUs generated from the SDU (Cai, 804 in fig. 8; and Vajapeyam, discarding PDU in fig. 4-5; hence, the combined prior art read on the claim); and 
indicating to entities of a third protocol layer that the SDU has been discarded (Cai, discard notification in fig. 8; Blackenship, status or indication for discarding PDCP SDU in par. 0287; thus, the combined prior art meets the claim condition).
Claim 14
Cai, in view of Blackenship and Vajapeyam, discloses the method of claim 7, wherein the first protocol layer is a protocol data convergence layer (Cai, PDCP layer 402 in fig. 4-5 & 7), the second protocol layer is an upper layer of the first protocol layer (Cai, RLC 404 in fig. 4-5 & 7), and the entities of the third protocol layer are radio link control (RLC) entities (Cai, RLC 410 in small cell eNB in fig. 4-5 & 7).

Claim 20
Cai discloses a first communication device (macro eNB 104 in fig. 1-7) comprising: 
at least one processor and a memory (Macro eNB in fig. 1-7 would include at least a typical processor and a typical memory) that has instructions stored thereupon (fig. 6 & 8), the instructions upon execution by the at least one processor configure the first communication device to: 
receive at a first protocol layer (PDCP 402 in fig. 4) of a first communication device (macro eNB 104 in fig. 5-7), a service data unit (SDU) (SDU1-2 in 506 of fig. 5) from a second protocol layer  (RLC layer 410 in fig. 4-5 & 7).
Although Cai does not disclose: “start multiple timers at different times and in response to receiving the SDU, wherein the multiple timers corresponds to different paths for routing a plurality of packet data units (PDU) generated from the SDU to a second communication device, wherein the plurality of PDUs generated from the SDU include duplicate PDUs, and wherein the first communication device is a base station and the second communication device is a user equipment”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “start multiple timers at different times”, recall that Cai discloses starting SDU timer in par. 0031, and separate discard timers for SDU and PDU in fig. 5 & 7 but Cai does not explicitly mention to start them at different times. In particular, Blankenship teaches discarding PDU due to discard timer expiration (fig. 17 and par. 0277), and typically, SDU would be discarded upon receipt of the status report for discarding PDU. Additionally, Blankenship teaches setting discard timer for PDU without delay value when a bearer split occurs (par. 0289) and setting discard timer for SDU with a delay value if there is backhaul delay (par. 0290). Furthermore, par. 0290 of Blankenship explains when determining whether a SDU should be discarded by the discard timer [at this point, fig. 17 and par. 0277 & 0288-089, discard timer expires and PDU are just discarded], if the entity determine to update the discard timer due to delay, then it means that discard timer for SDU will run on delay value. See fig. 17 for depicting the only discard timer PDU. In other words, after discarding PDU, updating the discard timer with a delay value in regards to discarding SDU is starting discard timer for SDU right after PDU discard timer runs out. Thus, starting discard timer for PDU and SDU are different for splitting bearer situation.
Secondly, to consider the obviousness of the claim limitation “wherein the plurality of PDUs generated from the SDU include duplicate PDUs”, in fact, Cai explains the processing PDCP SDU in buffer (508 in fig. 5) to send as PDCP PDU (504) to be in PDCP PDU Buffer (524 in fig. 5). Herein, as depicted in fig. 5 of Cai, PDU buffer and SDU buffer would have duplicate PDU and SDU as purpose of buffering. Further evidence for having duplicate in buffer could be seen in Blankenship. In particular, Blankenship teaches duplicate detection for packets associated to a PDCUP SDU (850 in fig. 8) and duplicate discarding in PDCP RLC layer (par. 0103, duplicate discarding means there are duplicate PDU). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify configuring a discard timer of Cai by providing data offload over small cells as taught in Blankenship. Such a modification would have included protocol layer enhancements in heterogeneous network to offload data for a user equipment UE from a macro cell to a small cell so that backhaul traffic could be significantly reduced and latency on the backhaul would also be reduced as suggested in par. 0007 of Blankenship.
	Thirdly, to consider the obviousness of the claim limitation “wherein each of the multiple timers corresponds to a different path for routing a plurality of packet data units (PDU) generated from the SDU to a second communication device”, recall that Cai discloses Cai explains that discard timer for SDU1 and discard timer for SDU2 are different (par. 0084) as SDU is routed over a small cell (fig. 1-7). Additionally, Blankenship discloses splitting bearer (fig. 17) which means that there are at least two different routes for PDU and SDU timers (par. 0288-290). These teaching from the prior art would have rendered the addressing claim limitations. However, to advance the prosecution, further evidence is provided herein. In particular, Vajapeyam teaches that a reorder time is set a quick value for SDU associated with type 2 (par. 0058) and routing SDU based on target value of reliability, delay as explained in fig. 13-17, and different paths (fig. 6).
	Lastly, in particular, Vajapeyam teaches wherein the first communication device is a base station (105-b in fig. 6) and the second communication device is a user equipment (115-b in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify configuring a discard timer of Cai in view of Blackenship by providing packet data convergence protocol PDCP reordering as taught in Vajapeyam to obtain the claimed invention. Such a modification would have included a PDCP layer to receive PDCP service data units for multiple radio bearers so that  reordering procedure at PDCP layer could be conducted for different liability targets including packet error loss and delay targets as suggested in par. 0004-0005 of Vajapeyam.

Claim 21, 22, and 24-26
	Claims 21, 22, and 24-26 are device claims corresponding to method claims 9, 10, and 12-14. All of the limitations in claims 21, 22, and 24-26 are found reciting the structures for the same scopes of the respective limitations of claims 9, 10, and 12-14. Accordingly, claims 21, 22 and 24-26 can be considered obvious by the same rationales applied in the rejection of claims 9, 10, and 12-14 respectively set forth above.

Claim 27-32
	Claims 27-32 are product claims corresponding to method claims 7, 9, 10, and 12-14. All of the limitations in claims 27-32 are found reciting the same scopes of the respective limitations of claims 7, 9, 10, and 12-14. Accordingly, claims 27-32 can be considered obvious by the same rationales applied in the rejection of claims 7, 9, 10, and 12-14 respectively set forth above.

Examiner’s Note
8.	It’s suggested that claim 14 along with claims 12-13 were to incorporate into independent claim 7, the claimed invention as a whole might overcome the applied prior art by a patentable weight. Claim 14 recites the standard layers and thus, claim 14 shall not be indicated as allowable subject matter by itself.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643